0Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This communication is response to the application filed 04/05/2022 havingclaims  1-2, 8-12, 18-20 pending and presented for examination.
Priority
2.  	Application filed on 11/10/2020 is a has is a CON of PCT/CN2019/085105 04/30/2019 FOREIGN APPLICATIONS CHINA 201810444645.2 05/10/2018 are acknowledged.
Drawings
3.  	The drawings were received on 11/10/2020 and these drawings are accepted.
4.   				Information Disclosure Statement
	 	The information disclosure statement (IDS) submitted on 05/03/2021, 08/31/2021, 04/05/2022 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
4.  	The Oath/Declaration filed on 11/10/2020 is accepted by the examiner.
 Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-2, 9-12, 19-20  are rejected under 35 U.S.C. 102 (a)(2)  as being anticipated by US Publication  US 20190215888 A1 Cirik et al. (Hereinafter “Cirik").
 	As per claim 1, Cirik teaches a random access method, comprising: transmitting a message in a random access process by using a target beam in selectable beams, wherein the message in the random access process is an Msg1, an Msg2, an Msg3, or an Msg4 (para [0386] , transmitting a message in random access method using the one of the beam which is serving beam the message is a mg2 from the device to the network).  	
As per claim 2, Cirik teaches the method according to claim 1, wherein when the message is the Msg1, the selectable beams comprise a first beam and/or a second beam (para [0396] , fig. 19, message is Msg1 and comprises plurality of messages); the first beam is an uplink beam that has an associative relationship with a downlink beam whose quality of a received downlink reference signal is better than a first threshold (para [0396] , associative relationship with a downlink beam whose quality of a received downlink reference signal is better than a first threshold); and the second beam is an uplink beam that has an associative relationship with a downlink beam configured in a dedicated radio resource control RRC message (para [0368] , newly identified beam is  associative relationship with a downlink beam configured in a dedicated radio resource control RRC message).
As per claim 9, Cirik teaches the method according to claim 1, wherein the selectable beams comprise a beam indicated to a terminal device by a network device by using the Msg2 (para [0386], beam indicated to a terminal device by a network device by using the Msg2).
 	As per claim 10, Cirik teaches the method according to claim 1, wherein the selectable beams comprise a beam determined based on a beam that is configured for a terminal device by a network device by using a dedicated radio resource control RRC message(para [0368] , newly identified beam is  associative relationship with a downlink beam configured in a dedicated radio resource control RRC message)..
	As per claim 11, Cirik teaches the communications device, comprising a processor, a memory, and a computer program stored in the memory and capable of running on the processor, wherein the processor is configured to execute the computer program to: transmit a message in a random access process by using a target beam in selectable beams, wherein the message in the random access process is an Msg1, an Msg2, an Msg3, or an Msg4 (para [0386] , transmitting a message in random access method using the one of the beam which is serving beam the message is a mg2 from the device to the network)..
	As per claim 12, Cirik teaches the communications device according to claim 11, wherein when the message is the Msg1, the selectable beams comprise a first beam and/or a second beam; the first beam is an uplink beam that has an associative relationship with a downlink beam whose quality of a received downlink reference signal is better than a first threshold (para [0396] , associative relationship with a downlink beam whose quality of a received downlink reference signal is better than a first threshold); and the second beam is an uplink beam that has an associative relationship with a downlink beam configured in a dedicated radio resource control RRC message (para [0368] , newly identified beam is  associative relationship with a downlink beam configured in a dedicated radio resource control RRC message).
 	As per claim 19, Cirik teaches the communications device according to claim 11,   teaches wherein the selectable beams comprise a beam indicated to a terminal device by a network device by using the Msg2(para [0386], beam indicated to a terminal device by a network device by using the Msg2)..
	As per claim 20, Cirik teaches the communications device according to claim 11, wherein the selectable beams comprise a beam determined based on a beam that is configured for a terminal device by a network device by using a dedicated radio resource control RRC message(para [0368] , newly identified beam is  associative relationship with a downlink beam configured in a dedicated radio resource control RRC message).
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claim(s) 8, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cirik further view of US PG Pub US 20190182805 A1 to ZHU et al (hereinafter ZHU).
	As per claim 8, Cirik teaches the method according to claim 1, ZHU teaches wherein the target beam is a usable highest-priority beam in the selectable beams (para [0074], target beam is a usable highest-priority beam in the selectable beams). 
 	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of Cirik by the target beam is a usable highest-priority beam in the selectable beams as suggested by ZHU, this modification would benefit   Cirik for efficient data communication process in a mobile system.
 	As per claim 18, the communications device according to claim 11, ZHU teaches wherein the target beam is a usable highest-priority beam in the selectable beams (para [0074], target beam is a usable highest-priority beam in the selectable beams).
 	Examiner supplies the same rationale as supplied in claim 8.
Allowable Subject Matter
 	Claim 3-7, 13-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Conclusion
	Prior arts made of record, not relied upon: US Patent Publication US 20170099120 A1; US Patent Publication US 20190306829 A1,   US Patent Publication US 20190222291 A1
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEZ EBRAHIM whose telephone number is (571)270-7153.  The examiner can normally be reached on M-F 8 AM to 5 PM If attempts to reach the examiner by  telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571) 272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANEZ C EBRAHIM/Primary Examiner, Art Unit 2467